OPINION

Per Curiam:

The issue on this appeal is whether the district court’s denial of appellants’ oral motion for continuance, which was based upon the illness of a material witness, was an abuse of discretion. Neven v. Neven, 38 Nev. 541, 148 P. 354, 154 P. 78.
Appellants failed to file an affidavit setting forth their grounds for continuance. Rule 21 of the District Court Rules of Procedure; NRS 16.010. However, notwithstanding such noncompliance, appellants contend that the undisputed circumstances, as a matter of law, compelled the district court’s granting of said motion. We do not agree. Even though the testimony of the absent witness was material to appellants’ case, it was incumbent upon them to file an affidavit in order to establish standing to attack the district court’s discretion. *124Since no affidavit was filed, we cannot say that the lower court abused its discretion.
Appellants also claim error as to the maimer of computing interest on the amounts found due respondents. Respondents have conceded such error. Thus we must reverse that part of the judgment. In all other respects the judgment is affirmed.